United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                             August 8, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-31216
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

SUNDAY ADEOSHUN,

                                         Defendant-Appellant.




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                             No. 2:01-CR-13-2




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
     Sunday Adeoshun, a federal prisoner, moves to proceed in forma pauperis
(“IFP”) on appeal. The district court denied Adeoshun’s motion to appeal IFP
and certified that the appeal was not taken in good faith. By moving for IFP

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31216

status, Adeoshun is challenging that certification. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).
      Adeoshun’s motion addresses only his asserted indigent status and does
not brief any argument regarding the district court’s determination that his ap-
peal was not taken in good faith. Failure to identify an error in the district
court’s analysis is the same as if the appellant had not appealed the judgment.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although pro se briefs are liberally construed, even pro se litigants must
brief arguments to preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993).
      Adeoshun has not shown that the district court’s determination that his
appeal is not taken in good faith is incorrect. The instant appeal is without ar-
guable merit and is thus frivolous. Accordingly, the request for IFP status is
denied, and the appeal is dismissed. See Howard v. King, 707 F.2d 215, 219-20
(5th Cir. 1983); 5TH CIR. R. 42.2. We caution Adeoshun that the filing of frivo-
lous pleadings of any kind may result in the imposition of sanctions, including
dismissal, monetary sanctions, and restrictions on his ability to file pleadings in
this court and any court subject to this court’s jurisdiction.
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2